Citation Nr: 1443229	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-30 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right knee disorder, to include as secondary to service-connected left knee injury of the lateral meniscus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In January 2010 and May 2012, the issue on appeal was remanded to the Agency of Original Jurisdiction (AOJ) for issuance of a statement of the case.  A statement of the case was issued in September 2011 and the Veteran perfected his appeal in October 2011.  
 
In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  The hearing transcript is of record

The Board notes that, in addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veteran Benefits Management System (VBMS), associated with the Veteran's claims.  A review of these records reveals that additional VA treatment records dated to August 2014 as well as an August 2014 Aid and Attendance examination are associated with VBMS.  Additional VA treatment records dated to December 2013, which were considered in a December 2013 supplemental statement of the case, and the Board hearing transcript are also located in Virtual VA.  The remaining records contained in Virtual VA and VBMS are either duplicative of records contained in the paper claims file or not pertinent to the issue on appeal.  

Although the additional records associated with VBMS have not been considered by the AOJ, as these records primarily pertain to the Veteran's application for Aid and Attendance and do not address the Veteran's right knee disorder, waiver of AOJ consideration is not necessary as they are not relevant to the current issue on appeal.    38 C.F.R. § 20.1304(c) (2013).   Nevertheless, the AOJ will have the opportunity to consider these records on remand.  


The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran claims that his right knee disorder is secondary to his service-connected left knee disability.  Essentially, he asserts that he has to overcompensate  for the left leg due to his service-connected left knee disability, which has, in turn, caused his right knee disorder.  He has testified that he has to use canes and walkers to assist with ambulating.  He has also asserted that he has injured and/or aggravated his right knee due to falls caused by bucking and/or instability of his left knee.  

The Veteran was afforded a VA examination in February 2008.  After reviewing the claims file and examining the Veteran, the examiner indicated that the etiology of the right knee condition could not be determined.  He indicated that it could be wear and tear phenomenon.  He then concluded that it was as likely as not related to service-connected injury, but provided no further explanation or rationale.  Another VA examination was done in July 2008.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's arthritis of the right knee was less likely as not caused by or a result of his service-connected left knee condition.  The examiner rationalized that the physical examination findings consisting of significant right knee pain were not consistent with the x-ray findings, which were very minimal.  The examiner concluded that the right knee arthritis was most likely caused by normal wear and tear of the knee joint.  

Unfortunately, the Board finds that these examinations are not adequate for appellate review.  Initially, the February 2008 VA examiner essentially failed to provide any clear opinion or supporting rationale.  Subsequently, the July 2008 examiner determined that the right knee disorder was not related to the left knee disability, but in providing his rationale, he failed to address the Veteran's contention of having to overcompensate for the left knee as well as injuring his right knee due to falls caused by the left knee.  In this regard, the Board observes that the claims file documents the Veteran falling on occasions due to his left knee.  Significantly, he has been awarded service connection for a low back disability due to a 1989 fall caused by his left knee.  As such, it is imperative that these facts be considered. 

Moreover, the VA examiner did not provide an opinion as to whether the Veteran has a right knee disorder that has been aggravated by his service-connected left knee disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the deficiencies discussed above, the Board finds that the Veteran should be afforded another VA examination.  

Further, when determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this regard, at the Board hearing, the Veteran testified that his right knee disorder was directly related to his service in Vietnam due to carrying the weight of the backpack as well as heavy artillery/machinery and falling and banging his right knee while being under fire during combat operations.  He also reported experiencing right knee pain since service.  The Board finds that the Veteran's description of this injury is consistent with the circumstances of his service in Vietnam.  As such, the VA examiner should also address whether the Veteran has a right knee disorder directly related to service.   

Lastly, the Veteran receives continuing treatment at the Memphis, Tennessee, VA Medical Center (VAMC).  As noted above, the most recent VA treatment records associated with the Veteran's Virtual VA record are dated from December 2013.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from February 2013 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Memphis VAMC from December 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all additional records have been associated with record, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed right knee disorder.  It is imperative that the claims file and electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  

(A)  The examiner should identify all current right knee disorders found to be present.  

(B) After reviewing the record and examining the Veteran, the examiner should offer an opinion as to the following for each diagnosed right knee disorder:
	
	i)  Whether it is as least as likely (a 50% or higher 
degree of probability) as not that the any diagnosed right knee disorder is related to the Veteran's active service, including any injury consistent with his service in Vietnam. 

ii) Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed right knee disorder is proximately due to, or caused by, the Veteran's service-connected left knee disorder. 
   
iii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed right knee disorder has been aggravated by the Veteran's service-connected left knee disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  In proffering the opinions, the examiner must consider the Veteran's lay statements describing the injuries in service,  the overcompensation for the left leg due to his left knee disability, and the documented falls due to his left knee disability.         

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

